Title: From James Madison to James Monroe, 3 June 1806
From: Madison, James
To: Monroe, James



Sir,
Dept. of State June 3d. 1806

Having received from Mr. Merry, a communication of the notice given by his Government to the Foreign Ministers at London, on the 8th. April last, on the proposed blockade of the four German Rivers, it was thought proper without waiting for the communication through you, to give an answer containing the observations which you will find in the inclosed copy of it.  They will be a guide to you in any interpositions you may have occasion to make in behalf of American Vessels unjustly affected by the British proceedings in this case, as well as to the sentiments proper to be expressed in acknowledging any similar notifications in future.  I have the honor to be very respectfully &c.

(signed) James Madison

